PER CURIAM.
In this bar grievance proceeding the referee found respondent guilty of three counts of violating the Code of Professional Responsibility.1 That finding is predicated upon respondent’s failure to timely respond to request for admissions propounded to him on March 27, 1980. Baron filed a response on February 4,1981, one day prior to the scheduled final hearing.2 The referee heard testimony from Baron in “mitigation.”
The referee has recommended a one-year suspension, payment of costs, and probation for six months to three years. The bar seeks a three-year suspension. Baron has filed no petition for review of the referee’s report.
Though sufficient to sustain a finding of violations of the Code of Professional Responsibility, Baron’s acts in these instances were not egregious. These acts, even considering past disciplinary actions,3 do not warrant a penalty in excess of that recommended by the referee. Since Baron has not challenged the referee’s report, we must assume he takes no issue with it.
We adopt the findings and recommendations of the referee. Respondent Andrew C. B. Baron is suspended from the practice of law for one year and thereafter until he proves rehabilitation. The suspension shall be effective immediately. Upon readmission he shall be under supervisory probation for a period of six months. He shall pay costs in the amount of $203.00.
It is so ordered.
SUNDBERG, C. J., and OVERTON, ALDERMAN and McDONALD, JJ., concur.
ADKINS and BOYD, JJ., concur in part and dissent in part, and would affirm guilt but would request briefs on penalty.

.Count I: DR 6-101(A)(3) and 7-101(A)(2).
Count II: DR 5-105(A), 5-105(B), and 2-106(A).
Count III: DR 1-102(A)(4) and Fla.Bar Integr. Rule, art. XI, rule 11.02(4).


. One continuance had already been granted.


. Florida Bar v. Baron, 392 So.2d 1318 (Fla.1981); Florida Bar in re Baron, 342 So.2d 505 (Fla.1977).